Citation Nr: 0216221	
Decision Date: 11/12/02    Archive Date: 11/25/02

DOCKET NO.  02-00 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
sickle cell trait with proteinuria.  

(De novo consideration of the claim for entitlement to 
service connection for sickle cell trait with proteinuria 
will be addressed in a separate decision of the Board).  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel

INTRODUCTION

The veteran served on active duty from August 1987 to October 
1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2001 rating decision of the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran has presently asserted entitlement to service 
connection for the same symptoms and problems associated with 
the disease referred to as sickle cell trait in a February 
1990 rating decision.  It also appears that the RO may have 
initiated development of the newly noted disorder of HbS/Beta 
Thal as an original claim.  The Board finds that both of 
these claims relate to the same disability.  See Ashford v. 
Brown, 10 Vet. App. 120 (1997) (changes in the nomenclature 
used in multiple claims for disability compensation, and the 
adjudication of those claims, does not alter the identity of 
the underlying disability).  Hence, the claim must be 
considered under the new and material standard.  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

The Board is undertaking additional development on the matter 
of de novo adjudication of the issue of entitlement to 
service connection for sickle cell trait with proteinuria, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2) (2002)).  
When the development is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 
38 C.F.R. § 20.903 (2002)).  After giving the notice and 
reviewing the veteran's and his representative's response to 
the notice, the Board will prepare a separate decision 
addressing this issue.  



FINDINGS OF FACT

1.  A February 1990 rating decision denied service connection 
for sickle cell trait with proteinuria; the veteran was 
notified of this decision that same month, and did not timely 
appeal the claim.

2.  The evidence associated with the claims file subsequent 
to the 1990 rating decision bears directly and substantially 
upon the specific matter under consideration, is neither 
cumulative nor redundant, and either by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  An unappealed February 1990 rating decision which denied 
service connection for sickle cell trait with proteinuria is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2002).

2.  The evidence received since the February 1990 rating 
decision is new and material; thus, the claim for service 
connection for sickle cell trait with proteinuria is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§§ 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act, which 
contains notice and duty-to-assist provisions.  See VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107).  The change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment of the VCAA and which are not final as of that 
date.  38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West Supp. 2002).  

In August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  With the exception of the amended 
provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second 
sentence), and 3.159(c)(4)(iii), "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. at 
45,629.

The VCAA appears to have left intact the requirement that a 
veteran present new and material evidence to reopen a final 
decision under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and proceed 
to evaluate the merits of that claim.  It is specifically 
noted that nothing in the Act shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. 
§ 5103A(f) (West Supp. 2002).

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  66 
Fed. Reg. at 45,630; 38 C.F.R. §§ 3.156(a), 3.159(c) (2002).  
As noted, however, the regulatory provisions affecting the 
adjudication of claims to reopen a finally decided claim are 
applicable only to claims received on or after August 29, 
2001.  66 Fed. Reg. at 45,620.  Because the veteran's claim 
was received prior to that date, those regulatory provisions 
do not apply.

In any claim to reopen, the Secretary is required to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be obtained by the 
Secretary.  38 U.S.C.A. § 5013(a) (West Supp. 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2001).  Here, the 
record contains a letter dated in June 2002 from the RO 
notifying the veteran of the evidence needed to complete his 
claim for a condition he now contends is his actual diagnosis 
as opposed to sickle cell trait.  He was informed of the 
evidence necessary to reopen his claim for sickle cell trait 
in the December 2001 statement of the case.  He was informed 
in his rating decision that he had not submitted new and 
material evidence.  Thus, the RO did inform the veteran, 
through the statement of the case dealing with this issue, 
regarding the criteria for service connection and the type of 
evidence necessary to succeed in a claim on the merits.  
Since the Board is finding new and material evidence and 
reopening the claim, these communications meet the standard 
set forth in the VCAA, the Board finds that no further 
development regarding new and material evidence is needed. 

II.  New and Material Evidence

The veteran's initial claim for service connection for sickle 
cell trait and proteinuria was denied by the RO in a February 
1990 rating decision.  The RO cited his service medical 
records, which reflected a diagnosis of and treatment for 
sickle cell crises in service.  The physical evaluation board 
determined that the veteran had sickle cell trait prior to 
service, and it was not permanently aggravated by service.  
However, upon VA examination in November 1989, there was no 
diagnosis.  The RO denied the claim indicating that sickle 
cell trait was hereditary in nature, and thus did not begin 
in service.  Furthermore, there were no current residuals of 
the disease upon VA examination.  The veteran was informed of 
that decision in April 1990, and did not appeal the denial.  
As such, the February 1990 rating decision became final one 
year after the veteran was notified of the decision.  
38 U.S.C.A. §§ 5108, 7105 (West 1991).  

The veteran has requested that the claim be reopened.  He has 
asserted that he has a current disorder diagnosed as s Beta 
Thal, or s-beta-thalassemia, that is related to service.  He 
urges that this is the actual disease and that the s-beta 
Thal manifested as sickle cell disease.  The record contains, 
as it did in 1990, evidence of a diagnosis of sickle cell 
trait and pain crises in service.  The veteran's physical 
evaluation board report shows he had sickle cell trait that 
existed prior to service and was not permanently aggravated 
by service.  A VA examination conducted in 1989 found the 
condition to be asymptomatic.  The RO denied the claim in 
1990 finding no aggravation of a pre-existing condition as 
well as no clinical findings upon VA examination.  

The veteran has submitted records showing primarily treatment 
for low back pain.  However, recent VA treatment records, 
specifically records of a hematology consultation and 
evaluation, show that the veteran has S-beta Thal, that 'he 
can sickle, has had sickle crises from dehydration, and 
infection,..."  It was noted that further testing should have 
been performed, quantitative as opposed to qualitative 
sickledex.  The assessment was HbS/Beta Thal with history of 
pain crises, confirmed with quantitative electrophores.  

A determination on a claim by the agency of original 
jurisdiction, of which the claimant is properly notified, is 
final if an appeal is not perfected as prescribed in 
38 C.F.R. § 20.302, and the claim may not thereafter be 
reopened or allowed, except on a showing of new and material 
evidence.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.1103 (2002).  

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Board finds that the additional evidence constitutes new 
and material evidence because it was not before the RO in 
1990, and bears directly and substantially upon the specific 
matter under consideration as it provides evidence of a 
current disability.  Furthermore, the evidence is neither 
cumulative nor redundant, and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a) (2001).  Accordingly, the 
claim for service connection for sickle cell trait with 
proteinuria is reopened.  While the Board has determined that 
the claim is reopened, the Board also finds that the evidence 
is not sufficient to grant the underlying claim, and requires 
additional development prior to de novo adjudication of the 
issue as noted in the Introduction above.  


ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for sickle cell 
trait with proteinuria.  To this extent only, the appeal is 
granted.



		
	SUSAN J. JANEC
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

